Exhibit 99.1 SUBMISSION OF MATTERS SUBJECT TO A VOTE OF SECURITY HOLDERS. Date: Type of Meeting: Number of Votes Casted on each item of the agenda: Matters Voted: April 27, 2009 General Ordinary and Extraordinary Shareholders´ Meeting Votes in favor:8,560,263,404 Votes against or withheld:0 Abstentions:0 Non-attendance:209,089,819 Broker Non-Votes:Not Applicable Please see below: FIRST: Approval of reports referred to under article 28, Section IV of the Mexican Securities Market Law, with respect to the transactions carried out by the Company during the fiscal year of 2008, which mainly include the following: A. The Report of the Chief Executive Officer which includes the consolidated financial statements of the Company and its subsidiaries with respect to the fiscal year ended on December 31, 2008, the balance sheet, profit and loss statement, statement of changes in the financial situation of the Company, statement of changes in the assets of the Company and the complementary notes. Such report also includes the auditor’s report of the Company; B. The Report presented by the Board of Directors which contains: (i) the opinion rendered by the Board of Directors with respect to the content of the report presented by the Chief Executive Officer of the Company; (ii) a report regarding the main accounting policies and criteria followed for the preparation of the financial information of the Company; and (iii) a report regarding the main activities and transactions approved by the Board of Directors; and C. The Annual Report of the Audit and Corporate Practices´ Committee of the Company with respect to the activities corresponding to such corporate body. SECOND: Approval of all transactions carried out by the Company during the fiscal year ended on December 31, 2008; approving and ratifying each and every one of the actions carried out by the Chief Executive Officer of the Company, by the Board of Directors and by the Audit and Corporate Practices´ Committee of the Company during the fiscal year of 2008. THIRD: It is hereby noted that the statement regarding compliance with the fiscal obligations of the Company referred to in article 86, Section XX of the Mexican Income Tax Law, was read at the Meeting and circulated among the shareholders of the Company. FOURTH: Approval of the proposal for the application of the balance of the income statement regarding the fiscal year of 2008 as presented at the Meeting. FIFTH: Approval of the utilization of the fund for the repurchase of shares in order to be destined for the same purposes considered when created, as presented at the Meeting. SIXTH: Approval of the appointment of the persons listed below as Members of the Board of Directors of the Company, as follows: Directors: Tomas Milmo Santos, Thomas Milmo Zambrano, Lorenzo Zambrano Treviño, Alberto Santos de Hoyos, Patricio Jimenez Barrera, Alberto Garza Santos, Hector Medina Aguiar, Bernardo Guerra Treviño, Fernando Quiroz Robles, Lawrence H.
